Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                               Appellate Court                         Date: 2020.10.16
                                                                       13:16:35 -05'00'



                  People v. White, 2020 IL App (4th) 160793



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           RONALD EUGENE WHITE, Defendant-Appellant.



District & No.    Fourth District
                  No. 4-16-0793



Filed             March 6, 2020



Decision Under    Appeal from the Circuit Court of McLean County, No. 14-CF-388; the
Review            Hon. Robert L. Freitag, Judge, presiding.



Judgment          Affirmed.


Counsel on        James E. Chadd, Patricia Mysza, and Katherine M. Donahoe, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  No brief filed for appellee.



Panel             PRESIDING JUSTICE STEIGMANN delivered the judgment of the
                  court, with opinion.
                  Justices Knecht and DeArmond concurred in the judgment and
                  opinion.
                                                OPINION

¶1         In July 2014, defendant, Ronald White, was convicted of unlawful delivery of heroin
       within 1000 feet of a church (720 ILCS 570/401(c)(1), 407(b)(1) (West 2012)). The trial court
       sentenced defendant to seven years in prison.
¶2         In July 2016, defendant pro se filed a postconviction petition pursuant to the
       Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2014)), alleging that
       (1) trial counsel was ineffective and (2) the trial court violated defendant’s right to be
       represented by counsel of his choice. In September 2016, the trial court dismissed the petition,
       concluding that it was frivolous and patently without merit.
¶3         Defendant appealed, and the Office of the State Appellate Defender (OSAD) was
       appointed to represent him on appeal. OSAD moves to withdraw as counsel for defendant,
       contending that any appeal in this cause would be frivolous.
¶4         We agree with OSAD, grant its motion to withdraw, and affirm the trial court’s judgment.

¶5                                         I. BACKGROUND
¶6        In April 2014, the State charged defendant with two counts of unlawful delivery of a
       controlled substance. Specifically, the charge alleged that (1) defendant unlawfully delivered
       heroin (720 ILCS 570/401(c)(1) (West 2012)) (count II) and (2) he did so within 1000 feet of a
       church (id. § 407(b)(1)) (count I).

¶7                                       A. The Pretrial Proceedings
¶8         In July 2014, on the day the case was set for trial, defendant informed the trial court that he
       wished to fire his appointed public defender and hire private counsel. The court asked
       defendant what steps he had taken to retain counsel. Defendant replied that his family was
       going to try to raise money to hire an attorney but they had not yet contacted any attorneys
       regarding representing him. The court asked defendant why he waited until the morning of trial
       to raise the issue, and defendant responded he was not procrastinating. He explained that he
       was surprised to learn the trial was going to start and was unhappy with his appointed counsel’s
       representation. He said he sent a letter to the public defender’s office regarding complaints he
       had about his counsel’s performance.
¶9         The trial court asked defendant what his concerns were. Defendant replied that he wanted
       his counsel to file motions to get the case dismissed. Defendant also wanted his counsel to
       present an entrapment defense, which counsel told the court he had filed and would present “as
       best we can.” Defendant also complained that his counsel had only visited him twice in jail and
       once in a conference room at the courthouse to discuss a plea offer from the State.
¶ 10       The trial court ultimately denied defendant’s request for time to hire private counsel, and
       the case proceeded to jury trial.

¶ 11                                           B. The Trial
¶ 12       Curtis Kitchen testified as a State witness that he worked for the police as a confidential
       informant. He testified that defendant agreed to meet him in April 2014 and sell Kitchen
       heroin. Normal police detective Luke Scaglione drove Kitchen to meet defendant at a
       McDonald’s restaurant. Kitchen went into the bathroom of a gas station attached to the

                                                    -2-
       McDonald’s, where he met defendant and another man. Inside the bathroom, defendant gave
       Kitchen a small bag of heroin in exchange for $660 in marked bills. Kitchen returned to
       Scaglione and handed him the bag of heroin.
¶ 13       Scaglione testified that a police team surveilled from the parking lot during the transaction.
       After defendant left the bathroom, defendant and the other man were observed going into the
       McDonald’s before getting back into defendant’s vehicle and driving away. A short time later,
       the police pulled over defendant’s vehicle. A man named Cedric Gary was in the vehicle with
       defendant at the time of the stop. Scaglione testified that police recovered $60 in marked bills
       from defendant and $400 in marked bills from Gary. Scaglione also recovered $100 in marked
       bills from the McDonald’s cash register.
¶ 14       Scaglione further testified that he measured the distance between the McDonald’s and Our
       Savior Lutheran Church, which was across the street, by using a calibrated device. The
       measured distance was 578 feet and 2 inches. Scaglione was familiar with the church and knew
       it was operating as a church on the date of the drug transaction.
¶ 15       Defendant testified that Kitchen was a friend of his, and they had used drugs together in the
       past. He claimed Kitchen contacted him and asked him to bring Kitchen heroin because
       Kitchen was “sick” from lack of drug use. Defendant testified that he and Gary went to meet
       Kitchen so Gary could sell Kitchen heroin. Defendant and Gary arrived at the gas station and
       went to the bathroom. Defendant saw Kitchen walk over to Gary at the urinal, where Gary took
       the money from Kitchen and gave him heroin. Gary then walked out of the bathroom.
       Defendant and Kitchen used about a half gram of the heroin together and then left the
       bathroom separately. Defendant denied selling the heroin.
¶ 16       At the close of evidence, the trial court denied defendant’s request to instruct the jury on
       the entrapment defense. The court granted the State’s request to instruct the jury on
       accountability. The jury found defendant guilty, and the court later sentenced him to seven
       years in prison.
¶ 17       Defendant directly appealed his conviction, and this court affirmed. People v. White, 2017
IL App (4th) 140818-U.

¶ 18                                  C. The Postconviction Petition
¶ 19       In July 2016, defendant pro se filed a postconviction petition, alleging that (1) trial counsel
       was ineffective and (2) the trial court violated defendant’s right to be represented by counsel of
       his choice. In September 2016, the trial court dismissed the petition, concluding that it was
       frivolous and patently without merit.
¶ 20       Defendant appealed, and OSAD was appointed to represent him on appeal. In August
       2019, OSAD moved to withdraw as counsel, contending that any appeal in this case would be
       frivolous. OSAD sent a copy of its motion to withdraw to defendant and informed him that he
       could respond to that motion. The same day OSAD filed its motion to withdraw, the clerk of
       this court sent notice to defendant that he would need to respond to OSAD’s motion before
       September 16, 2019. Defendant did not respond.

¶ 21                                    II. ANALYSIS
¶ 22     Defendant appeals, claiming his postconviction petition was erroneously dismissed. In
       OSAD’s motion to withdraw as counsel, OSAD writes that it considered whether (1) it is

                                                    -3-
       arguable that any procedural error at trial warrants reversal, (2) the postconviction petition
       states an arguable claim of ineffective assistance of counsel, and (3) the postconviction
       petition states an arguable claim that the trial court denied defendant his right to counsel of his
       choice at trial. Because OSAD ultimately concluded that any argument would be frivolous,
       OSAD moved to withdraw.
¶ 23       We agree with OSAD, grant its motion to withdraw, and affirm the judgment of the trial
       court.

¶ 24                                A. The Post-Conviction Hearing Act
¶ 25        The Act provides a criminal defendant the means, in addition to a direct appeal, to raise a
       claim of substantial violations of his constitutional rights that occurred in his original trial or
       sentencing. People v. Crenshaw, 2015 IL App (4th) 131035, ¶ 23, 38 N.E.3d 1256; 725 ILCS
       5/122-1 (West 2014). The Act contains a three-stage procedure for relief. People v. Allen, 2015
IL 113135, ¶ 21, 32 N.E.3d 615; 725 ILCS 5/122-2.1 (West 2014). At the first stage, the trial
       court shall, within the first 90 days after the petition is filed and docketed, dismiss a petition
       summarily if the court determines it is “frivolous or is patently without merit.” 725 ILCS
       5/122-2.1(a)(2) (West 2014).
¶ 26        A petition may be dismissed as frivolous or patently without merit only if the petition has
       no arguable basis either in law or in fact. Allen, 2015 IL 113135, ¶ 25. Stated another way, “[a]
       post-conviction petition is considered frivolous or patently without merit only if the allegations
       in the petition, taken as true and liberally construed, fail to present the ‘gist of a constitutional
       claim.’ ” People v. Edwards, 197 Ill. 2d 239, 244, 757 N.E.2d 442, 445 (2001) (quoting People
       v. Gaultney, 174 Ill. 2d 410, 418, 675 N.E.2d 102, 106 (1996)). An appellate court reviews the
       first-stage dismissal of a postconviction petition de novo. People v. Couch, 2012 IL App (4th)
100234, ¶ 13, 970 N.E.2d 1270.

¶ 27                                             B. This Case
¶ 28                                   1. No Arguable Procedural Error
¶ 29       First, OSAD analyzes whether there was any procedural error that could warrant reversal
       and concluded no such error exists. We agree.
¶ 30       As OSAD correctly notes, in the first stage of the three-stage process for post-conviction
       petitions, the trial court has 90 days during which it may dismiss the petition if it is frivolous or
       patently without merit. 725 ILCS 5/122-2.1(a)(2) (West 2016). If the court does not dismiss the
       petition within 90 days, it must advance the petition to the second stage and appoint counsel to
       represent the defendant. Id. §§ 122-2.1(b), 122-4.
¶ 31       In this case, the petition was filed July 14, 2016, and the trial court summarily dismissed
       the petition on September 26, 2016. Because this dismissal occurred within the 90-day period
       provided by statute, no procedural error was committed as a result of the court’s dismissing the
       petition.

¶ 32                      2. No Valid Ineffective Assistance of Counsel Claims
¶ 33       Defendant complained in his postconviction petition that the outcome of his trial would
       have been different if not for “absurd representation of counsel as well as pre-trial
       investigation he [failed] to properly conduct to ensure that the allege [sic] offense of delivery

                                                     -4-
       of a controlled within the thousand feet of a church was correctly applied.” Defendant then
       clarified that he believed the problem to be that “the ineffective counsel never requested the
       state to produce facts or evidence of whether, or not was church in service, or whether any
       other events in operation.” Therefore, defendant contended, the evidence was insufficient to
       sustain the charge of which he was found guilty.
¶ 34       Defendant’s assertion is not really a claim of ineffective assistance of counsel; instead,
       defendant is claiming that the evidence against him was not sufficient to warrant his
       conviction. However, defendant has already argued in his direct appeal that the evidence
       presented at trial was not sufficient, and this court has already rejected that claim. White, 2017
IL App (4th) 140818-U, ¶¶ 46-53. The doctrine of res judicata bars consideration of issues
       raised in a postconviction petition that were previously raised and decided on direct appeal.
       People v. Blair, 215 Ill. 2d 427, 443-45, 831 N.E.2d 604, 614-16 (2005).

¶ 35                             3. No Denial of Choice of Counsel at Trial
¶ 36        Defendant also claimed in his postconviction petition that he was deprived of his
       constitutional rights when the trial court denied his request to hire counsel of his own choosing.
¶ 37        Although a defendant in a criminal case has a constitutional right to be represented by
       counsel of his choice, a trial court has the discretion to determine whether a defendant’s right to
       select counsel unreasonably interferes with the orderly administration of justice. People v.
       Young, 207 Ill. App. 3d 130, 133-34, 565 N.E.2d 309, 311 (1990). In exercising its discretion,
       the court should consider “the diligence of the movant, the right of the defendant to a speedy,
       fair and impartial trial, and the interests of justice.” People v. Segoviano, 189 Ill. 2d 228, 245,
       725 N.E.2d 1275, 1283 (2000). A court does not abuse its discretion by denying a motion to
       continue to obtain alternative counsel “ ‘where new counsel is unidentified.’ ” People v.
       Staple, 402 Ill. App. 3d 1098, 1103, 932 N.E.2d 1064, 1069 (2010). “Especially when a
       defendant cannot ‘articulate an acceptable reason for desiring new counsel and is already being
       represented by an experienced, court-appointed criminal lawyer, it is not an abuse of discretion
       to deny defendant’s trial-day request for a continuance.’ ” Id. (quoting People v. Jackson, 216
Ill. App. 3d 1, 7, 574 N.E.2d 719, 723 (1991)).
¶ 38        In this case, defendant had made no real effort to hire counsel. He claimed he wanted new
       counsel, but he had neither raised the money to hire counsel, nor had he contacted a single
       attorney. He also waited until the day of trial to request more time, and this was the second time
       the case had been set for trial.
¶ 39        Defendant also failed to provide an acceptable reason for desiring new counsel. When he
       requested a continuance to hire new counsel, he claimed that (1) his appointed counsel had not
       worked on the case in the way he would like, (2) counsel would not file a motion to dismiss,
       and (3) counsel would not present the entrapment defense that defendant would like. The trial
       court concluded that counsel had spent sufficient time consulting with defendant and
       considering the entrapment defense. We further note that counsel did ultimately present the
       entrapment defense and request the appropriate jury instruction, although the court denied it.
¶ 40        Defendant failed to state any facts in his petition—and we find none in this record—to
       support his contention that the trial court’s denying the motion to continue was an abuse of
       discretion. We conclude that the trial court was well within its discretion to deny defendant’s
       motion to continue.


                                                    -5-
¶ 41                                       C. “Finley” Briefs
¶ 42       In this case, OSAD filed a “Motion For Leave to Withdraw As Counsel On Appeal
       Consistent With Pennsylvania v. Finley And Pursuant to Illinois Law” and further stated in its
       opening paragraph, “Consistent with Pennsylvania v. Finley, 481 U.S. 551 (1987), *** the
       Office of the State Appellate Defender moves for leave to withdraw as counsel on appeal in
       this case because the appeal presents no potentially meritorious issues for review.” However,
       OSAD’s reference to Finley is not correct because Finley does not address the actions counsel
       must take when moving to withdraw as counsel in a postconviction appeal.

¶ 43                        1. Anders v. California and Pennsylvania v. Finley
¶ 44       In Anders v. California, 386 U.S. 738, 744-45 (1967), the United States Supreme Court
       discussed the process by which an attorney withdraws from a direct appeal—by which we
       mean a defendant’s appeal from his conviction or sentence or both. However, as the Supreme
       Court later made clear in Pennsylvania v. Finley, 481 U.S. 551, 555 (1987), Anders does not
       apply to appeals brought by criminal defendants in collateral proceedings, such as appeals
       from dismissals of postconviction petitions, which is the case now before us. The Supreme
       Court in Finley wrote the following:
                   “We have never held that prisoners have a constitutional right to counsel when
               mounting collateral attacks upon their convictions [citation], and we decline to so hold
               today. Our cases establish that the right to appointed counsel extends to the first appeal
               of right, and no further.” Id.
¶ 45       Because Finley involved a defendant’s appeal from the dismissal of his postconviction
       petition, the Supreme Court discussed such collateral attacks and wrote the following:
               “States have no obligation to provide this avenue of relief [citation], and when they do,
               the fundamental fairness mandated by the Due Process Clause does not require that the
               State supply a lawyer as well.
                   *** Since respondent has no underlying constitutional right to appointed counsel in
               state postconviction proceedings, she has no constitutional right to insist on the Anders
               procedures which were designed solely to protect that underlying constitutional right.”
Id. at 557.
¶ 46       The Supreme Court in Finley further explained as follows:
                   “At bottom, the decision below rests on a premise that we are unwilling to
               accept—that when a State chooses to offer help to those seeking relief from
               convictions, the Federal Constitution dictates the exact form such assistance must
               assume. On the contrary, in this area States have substantial discretion to develop and
               implement programs to aid prisoners seeking to secure postconviction review. In
               Pennsylvania, the State has made a valid choice to give prisoners the assistance of
               counsel without requiring the full panoply of procedural protections that the
               Constitution requires be given to defendants who are in a fundamentally different
               position—at trial and on first appeal as of right. In this context, the Constitution does
               not put the State to the difficult choice between affording no counsel whatsoever or
               following the strict procedural guidelines annunciated in Anders.” Id. at 559.
¶ 47       Finley does not add to or alter the Supreme Court’s holding in Anders. In Finley, the
       Pennsylvania Superior Court held that because postconviction counsel failed to follow Anders

                                                   -6-
       procedures when withdrawing, the case must be remanded back to the trial court.
       Commonwealth v. Finley, 479 A.2d 568, 571 (Pa. Super. Ct. 1984). The Supreme Court
       reversed, noting that Anders “established a prophylactic framework that is relevant when, and
       only when, a litigant has a previously established constitutional right to counsel.” Finley, 481
U.S. at 555. The Supreme Court noted there is no constitutional right to counsel in
       postconviction proceedings. Id.
¶ 48       The Supreme Court specifically rejected the “argument that the Anders procedures should
       be applied to a state-created right to counsel on postconviction review.” Id. at 556. Instead,
       “[s]tates have substantial discretion to develop and implement programs to aid prisoners
       seeking to secure postconviction review,” and these programs need not be designed to conform
       to the protections laid out for people seeking their first appeal as of right. Id. at 559.
¶ 49       Accordingly, it makes no sense for OSAD to purportedly be filing a brief “consistent” with
       Finley when (1) there is no requirement in Finley regarding the content of the motion to
       withdraw postconviction counsel must file when seeking to withdraw and (2) Finley in fact
       specifically holds that Anders procedures do not apply in a postconviction context.
¶ 50       The Illinois Supreme Court has provided directions for counsel for postconviction
       petitioners regarding the steps counsel should take during that representation. See Ill. S. Ct. R.
       651(c) (eff. July 1, 2017). That court has also explained that the Act provides such petitioners
       with a “reasonable level of [attorney] assistance.” People v. Suarez, 224 Ill. 2d 37, 42, 862
N.E.2d 977, 979 (2007).

¶ 51                                      2. Other States and Finley
¶ 52        Other jurisdictions do not appear to cite Finley in the same way as do appellate attorneys in
       Illinois. A review of case law has not disclosed any jurisdiction other than Illinois in which a
       brief filed by appointed appellate counsel in postconviction cases in support of a request to
       withdraw pursuant to Anders is referred to alternatively as either a “Finley brief” or a brief
       “pursuant to” or “in accordance with” Pennsylvania v. Finley.
¶ 53        For instance, the Connecticut Superior Court has also questioned appointed counsel’s
       reference to Finley in Maia v. Liburdi, No. 29 90 13, 1990 WL 283993, at *1 (Conn. Super. Ct.
       June 29, 1990) (unreported decision by Connecticut Superior Court, stating: “After this
       appointment, [the assistant public defender] filed a motion to withdraw her appearance citing
       ‘the doctrine of Pennsylvania v. Finley [citation].’ Neither the motion to withdraw nor the
       memorandum initially filed in support of the motion sets forth what counsel believes ‘the
       doctrine of Pennsylvania v. Finley’ to be ***.”).
¶ 54        Some courts also cite Finley for the proposition that counsel appointed under state law, in
       proceedings in which indigent defendants have no right to counsel under the United States
       Constitution, have no obligation to follow Anders procedures to withdraw. See, e.g., Barbour
       v. Haley, 410 F. Supp. 2d 1120, 1127 (M.D. Ala. 2006) (“In [Finley], the Court concluded that
       its analysis in Ross v. Moffitt foreclosed the claim that a postconviction petitioner is entitled to
       the procedures set forth in [Anders].”); In re Sade C., 920 P.2d 716, 726-27 (Cal. 1996) (“[I]n
       [Finley], the court declined to extend Anders beyond appointed appellate counsel’s
       representation of an indigent criminal defendant in his first appeal as of right.” “The Finley
       court concluded that a state’s failure to follow the Anders procedures in collateral
       postconviction proceedings for an indigent criminal defendant does not offend the due process


                                                    -7-
       or equal protection clause.”).

¶ 55                                          3. The Solution
¶ 56       Again, we emphasize that Finley does not say that attorneys are to file an Anders brief in
       moving to withdraw in postconviction cases; instead, Finley says the opposite. It explicitly
       holds that Anders has no bearing on that withdrawal. Finley, 481 U.S. at 556 (“[W]e reject
       respondent’s argument that the Anders procedures should be applied to a state-created right to
       counsel on postconviction review just because they are applied to the right to counsel on first
       appeal that this Court established in Douglas.”).
¶ 57       Essentially, OSAD’s references to Finley in its motions to withdraw as counsel from
       dismissals of first-stage postconviction petitions are all made up and should stop.

¶ 58                                      III. CONCLUSION
¶ 59      For the reasons stated, we grant counsel’s motion and affirm the trial court’s judgment.

¶ 60      Affirmed.




                                                  -8-